On this day a petition for writ of habeas corpus was filed in this court. The petition avers that L.B. Campbell, is unlawfully restrained of his liberty by Hugh Boone, sheriff of McClain county, upon a warrant issued upon an information filed in the county court of said county. The said restraint is illegal and unauthorized because said information does not state facts sufficient to constitute an offense under the Constitution and laws of the State of Oklahoma. Immediately after filing said petition counsel for petitioner filed a motion to dismiss the cause. The application is therefore dismissed. *Page 457